DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/28/2021has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-11 and 14-15 have been considered but are moot because the new ground of rejection does not rely on any combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 2018/0262281 A1) a in view of ROTH (US 2018/0372794 A1) further in view of West (Pat# US 9705611 B1) still further in view of Haddad et al. (US 2015/0255868 A1).

Regarding Claim 1, Qi et al. discloses;
A measurement system for inverting a radio channel for a broadband signal (Abstract, Fig. 1: “MIMO testing system”), the system comprising: 
a device under test with at least two antennas (Fig. 1, 3-6, Para. [0063]: “the MIMO wireless terminal (i.e., a DUT)” with antennas R1, R2,…RN); and 

wherein each of the at least two measurement probes are configured to each emit signals shifted in phase and amplitude (Fig. 1, 3, Para. [0071]-[0072]: “As shown in FIG. 3, transmitting signals for test are transmitted by N testing antennas and then received by N receiving antenna…the matrix A may be expressed as follows…. where axy (x=1, 2, .  . . , N; y=1, 2,. . . ,N) represents an amplitude shift and a phase shift of a signal transmitting from a transmitting port of a yth testing antenna to a receiving port of an xth receiving antenna.”; Para. [0081]-[0082]: “the transmitting process between the transmitting signals for test and the receivers, matrix A represents the transmission between the transmitting signals for test and the receivers, and may be expressed as: [see Matrix A]… where Axy  represents an amplitude shift between a yth testing antenna and an xth receiver…                
                    
                        
                            γ
                        
                        
                            x
                            y
                        
                    
                
             represents a phase shift between a signal received by the xth receiver and a signal received by a first receiver when the yth testing antenna is used as a transmitting source…                
                    
                        
                            φ
                        
                        
                            1
                            ,
                            y
                        
                    
                
             represents a phase shift between a transmitting signal of the yth testing antenna and a signal received by the first receiver…”), and
 Qi et al., does not explicitly teach that “the transmitting signals for test”, “transmitted by N testing antennas”:  
“each comprise a determined relative delay”
 wherein the relative delay of each signal is determined based on a relative distance between different antenna and measurement probe combinations of the at least two antennas and the at least two measurement probes,
 wherein the relative delay of each signal is further determined by varying the relative delay for each signal based on feedback of a measurement result of the at least two antennas of the device under test…; 
“wherein at least one measurement probe is connected to a phase shifting unit and an attenuator or amplifier unit and to a signal delay unit to configure the signals emitted by the at least one of the measurement probe”. 
However, in the same field of endeavor (Abstract: “devices and methods for calibrating an Automated Test Equipment for automated testing of a Device Under Test”), ROTH discloses transmitting “at least two digital channel signals”; 
“each comprise a determined relative delay” (Abstract, Fig. 5, 78, 10, 12-17, Para. [0021]: “one of the at least two digital channel signals may be generated and/or transmitted earlier than the other one of the at least two digital channel signals”; Para. [0077]: “the at least two digital channel signals…have a [determined] relative time shift…relative to each other…a relative time shift τ…” Para. [0079]: “…a predetermined time shift [determined relative delay] of zero or of an integer multiple of the signal period T”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention , to generate/transmit the “transmitting signals for test” in Qi et al.’s invention with having a predetermined/determined time shift (relative delay) to each other as taught by ROTH, where doing so would (ROTH, Para. [0026]) allow “the at least two digital channel signals arrive in sync, i.e. at substantially the same time, at the point of combination.”
Furthermore, Qi et al. in view of ROTH discloses configuring the signals for emitting via least one measurement probe as addressed above, however they do not teach:

  wherein the relative delay of each signal is further determined by varying the relative delay for each signal based on feedback of a measurement result of the at least two antennas of the device under test…” and 
“a phase shifting unit and an attenuator or amplifier unit and a signal delay unit”.
	On the other hand, in the same field of endeavor (Fig. 1: An antenna array calibration system) West discloses: 
“wherein the relative delay of each signal is determined based on a relative distance between different antenna and measurement probe combinations of the at least two antennas and the at least two measurement probes” (Fig. 1, 5, 6, col. 18, line 6-14: “The phase shifts (or time delays [relative delay]) and/or amplitude attenuations induced by radiation patterns of NFP(s) 18, radiation patterns of antenna elements 20, and/or path lengths can be precomputed (or pre-determined) based on the distances”; col. 18, line 27-39: “the calibration control module 42 can adjust the RX signal or a reference signal based on radiation pattern parameters associated with the transmitting NFP(s) 18 and the receiving antenna element(s) 20 or path lengths [distance] between such NFP(s) 18 and antenna elements 20.  For example, for a RX signal associated with a transmitting NFP 18 and a receiving antenna element 20, the calibration control module 42 can subtract, from the RX signal, relative phase shifts, relative phase delays (or time delays), or relative amplitude attenuations due to the radiation pattern of that NFP, the radiation pattern of that antenna element, or the propagation path length between the NFP 18 and the antenna element 20”).

Qi et al. in view of ROTH further in view of West discloses:
wherein the signals emitted by each of the at least two measurement probes are shifted in phase and amplitude (Qi et al., Fig. 1, 3, Para. [0071]-[0072]: “As shown in FIG. 3, transmitting signals for test are transmitted by N testing antennas and then received by N receiving antenna…the matrix A may be expressed as follows…. where axy (x=1, 2, .  . . , N; y=1, 2,. . . , N) represents an amplitude shift and a phase shift of a signal transmitting from a transmitting port of a yth testing antenna to a receiving port of an xth receiving antenna.”; Para. [0081]-[0082]: “the transmitting process between the transmitting signals for test and the receivers, matrix A represents the transmission between the transmitting signals for test and the receivers, and may be expressed as: [see Matrix A]… where Axy  represents an amplitude shift between a yth testing antenna and an xth receiver…γ_xy represents a phase shift between a signal received by the xth receiver and a signal received by a first receiver when the yth testing antenna is used as a transmitting source…φ_(1,y) represents a phase shift between a transmitting signal of the yth testing antenna and a signal received by the first receiver..”)) and are delayed such that the signal intended for a specific antenna of the device under test is received only at said specific antenna and cancelled out at the remaining antennas of the device under test (Qi et al., Fig. 4-6: “throughput testing signals” 
Qi et al. in view of ROTH further in view of West does not teach:
 “wherein the relative delay of each signal is further determined by varying the relative delay for each signal based on feedback of a measurement result of the at least two antennas of the device under test” and 
“a phase shifting unit and an attenuator or amplifier unit and a signal delay unit”.
On the other hand, in the same field of endeavor (Fig. 1: An antenna array calibration system) Haddad et al. discloses: 
 “wherein the relative delay of each signal is further determined by varying the relative delay for each signal based on feedback of a measurement result of the at least two antennas of the device under test” (Fig. 8, 9B, 11, 14, Para. [0091]: “the system calibrates each antenna path one at a time using reference and feedback data captures in order to determine phase and delay differences between paths, and adjusts time delay [the relative time delay] and phase differences to the baseband and/or RF paths [of each signal] to calibrate each path to have equal or close to equal phase and time delay”. That is, each transmitted BB or RF signal having initial time delay are adjusted based on feedback data of the measurements from a group of receiver antennas (antennas of the device under test)) and the transmitting antennas group (e.g. Fig. 10: Ant. Group -1005) is connected to:
“a phase shifting unit (Fig. 14, Para. [0097]: elements 1420 – phase adjusters) and an attenuator or amplifier unit (Fig. 4, 9B: “XCVR” connected amplifier “PA”) and a signal delay unit (Fig. 14, Para. [0097]: elements 1425 - delay adjusters)”.


Regarding Claim 4, Qi et al. in view of ROTH further in view of West still further in view of Haddad et al. discloses all as applied to claim 1 above, where ROTH further teaches;
wherein the delay is in the range of 0 to 0.5ns (Para. [0018]: “the at least two digital channel signals have a time shift relative to each other that is zero or an integer multiple of the signal period duration.”).

Regarding Claim 5, Qi et al. in view of ROTH further in view of West still further in view of Haddad et al. discloses all as applied to claim 1 above, where Qi et al. further teaches;
wherein at least the measurement probes and the device under test are located within an anechoic chamber (Fig. 1, 3-6: the plurality of testing antennas, 1, 2, …, N and DUT antennas R1, R2,…RN are within an “electromagnetic anechoic chamber”).

Regarding Claim 6, Qi et al. in view of ROTH further in view of West still further in view of Haddad et al. discloses all as applied to claim 1 above, where ROTH further teaches;


Regarding Claim 7, Qi et al. in view of ROTH further in view of West still further in view of Haddad et al. discloses all as applied to claim 6 above, where Qi et al. further teaches; 
wherein the number of delayed signals is increased until a predefined signal compensation is reached (Para. [0079]: “a matrix having A_Iso greater than a preset isolation degree threshold (which may be determined according to practical requirements, for example, 6 dB) may be used as the "suitable" matrix.”).

Regarding Claim 8, Qi et al. in view of ROTH further in view of West still further in view of Haddad et al. discloses all as applied to claim 6 above, where Qi et al. further teaches; 
wherein the number of delayed signals depends on the spatial arrangement between the antennas of the device under test and the measurement probes (Para. [0009]: “the transmitting signal for test is generated according to the calibration matrix…the transmitting signal for test is generated according to the calibration matrix”).

Regarding Claim 9, Qi et al. in view of ROTH further in view of West still further in view of Haddad et al. discloses all as applied to claim 1 above, where Qi et al. further teaches; 
wherein the measurement system comprises one or more of a base station emulator and a channel emulator (Qi et al., Fig. 1: “channel simulator” emulates a base station (BS) and channels 

Regarding Claim 10, Qi et al. in view of ROTH further in view of West still further in view of Haddad et al. discloses all as applied to claim 6 above, where Haddad et al. further teaches; 
“wherein the signals are generated by signal generator connected to a splitter distributing the signal to the measurement probes (Fig. 4, 10, Para. [0008], [0085]: “splitters combiner/splitters 1015 is used for calibration” which splits the “one or more signals…transmitted to the couplers via the common path by the calibration transceiver”).

Regarding Claim 11, Qi et al. discloses;
A method for adapting a measurement system to invert a radio channel for a broadband signal (Abstract: “a method for generating a MIMO test signal which is configured to test a performance of MIMO wireless terminal”), the method comprising the steps of: 
configuring each of a plurality of measurement probes of a measurement system to each emit signals shifted in phase and amplitude (Fig. 1, 3, Para. [0071]-[0072]: “As shown in FIG. 3, transmitting signals for test are transmitted by N testing antennas and then received by N receiving antenna…the matrix A may be expressed as follows…. where axy (x=1, 2, .  . . , N; y=1, 2,. . . , N) represents an amplitude shift and a phase shift of a signal transmitting from a transmitting port of a yth testing antenna to a receiving port of an xth receiving antenna.”; Para. [0081]-[0082]: “the transmitting process between the transmitting signals for test and the receivers, matrix A represents  where Axy  represents an amplitude shift between a yth testing antenna and an xth receiver…                
                    
                        
                            γ
                        
                        
                            x
                            y
                        
                    
                
             represents a phase shift between a signal received by the xth receiver and a signal received by a first receiver when the yth testing antenna is used as a transmitting source…                
                    
                        
                            φ
                        
                        
                            1
                            ,
                            y
                        
                    
                
             represents a phase shift between a transmitting signal of the yth testing antenna and a signal received by the first receiver…”)) with the aid of a phase shifting and attenuation or amplification unit (Para. [0093]: “the device includes: a processor; and a memory for storing instructions executable by the processor; in which the processor is configured to perform the method for generating a MIMO test signal as described in aforementioned embodiments, in which the signal is a transmitting signal for test and is configured to test a performance of a MIMO wireless terminal in a MIMO testing system”)…
Qi et al., does not explicitly teach that “the transmitting signals for test”, “transmitted by N testing antennas”:  
“each comprise a determined relative delay”
 wherein the relative delay of each signal is determined based on a relative distance between different antenna and measurement probe combinations of the at least two antennas and the at least two measurement probes,
  wherein the relative delay of each signal is further determined by varying the relative delay for each signal based on feedback of a measurement result of the at least two antennas of the device under test…; 
“wherein at least one measurement probe is connected to a phase shifting unit and an attenuator or amplifier unit and to a signal delay unit to configure the signals emitted by the at least one of the measurement probe” and 

However, in the same field of endeavor (Abstract: “devices and methods for calibrating an Automated Test Equipment for automated testing of a Device Under Test”), ROTH discloses transmitting “at least two digital channel signals”; 
“each comprise a determined relative delay” (Abstract, Fig. 5, 78, 10, 12-17, Para. [0021]: “one of the at least two digital channel signals may be generated and/or transmitted earlier than the other one of the at least two digital channel signals”; Para. [0077]: “the at least two digital channel signals…have a [determined] relative time shift…relative to each other…a relative time shift τ…” Para. [0079]: “…a predetermined time shift [determined relative delay] of zero or of an integer multiple of the signal period T”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention , to generate/transmit the “transmitting signals for test” in Qi et al.’s invention with having a predetermined/determined time shift (relative delay) to each other as taught by ROTH, where doing so would (ROTH, Para. [0026]) allow “the at least two digital channel signals arrive in sync, i.e. at substantially the same time, at the point of combination.”
Furthermore, Qi et al. in view of ROTH discloses configuring the signals for emitting via least one measurement probe as addressed above, however they do not teach the least one measurement probe is connected to:
“a phase shifting unit and an attenuator or amplifier unit and a signal delay unit” or
“wherein the relative delay of each signal is determined based on a relative distance between different antenna and measurement probe combinations of the at least two antennas and the at least two measurement probes,
 wherein the relative delay of each signal is further determined by varying the relative delay for each signal based on feedback of a measurement result of the at least two antennas of the device under test…” 
	On the other hand, in the same field of endeavor (Fig. 1: An antenna array calibration system) West discloses: 
“wherein the relative delay of each signal is determined based on a relative distance between different antenna and measurement probe combinations of the at least two antennas and the at least two measurement probes” (Fig. 1, 5, 6, col. 18, line 6-14: “The phase shifts (or time delays [relative delay]) and/or amplitude attenuations induced by radiation patterns of NFP(s) 18, radiation patterns of antenna elements 20, and/or path lengths can be precomputed (or pre-determined) based on the distances”; col. 18, line 27-39: “the calibration control module 42 can adjust the RX signal or a reference signal based on radiation pattern parameters associated with the transmitting NFP(s) 18 and the receiving antenna element(s) 20 or path lengths [distance] between such NFP(s) 18 and antenna elements 20.  For example, for a RX signal associated with a transmitting NFP 18 and a receiving antenna element 20, the calibration control module 42 can subtract, from the RX signal, relative phase shifts, relative phase delays (or time delays), or relative amplitude attenuations due to the radiation pattern of that NFP, the radiation pattern of that antenna element, or the propagation path length between the NFP 18 and the antenna element 20”).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to generate/transmit the “transmitting signals for test” having the relative delay in Qi et al. in view of ROTH’s invention based on a predetermined/precomputed relative distance between a combination of different antennas of the test equipment’s as taught by West., where doing so would (West, col. 1, line 45-57) “account for 
Qi et al. in view of ROTH further in view of West discloses:
wherein the signals emitted by each of the at least two measurement probes are shifted in phase and amplitude (Qi et al., Fig. 1, 3, Para. [0071]-[0072]: “As shown in FIG. 3, transmitting signals for test are transmitted by N testing antennas and then received by N receiving antenna…the matrix A may be expressed as follows…. where axy (x=1, 2, .  . . , N; y=1, 2,. . . , N) represents an amplitude shift and a phase shift of a signal transmitting from a transmitting port of a yth testing antenna to a receiving port of an xth receiving antenna.”; Para. [0081]-[0082]: “the transmitting process between the transmitting signals for test and the receivers, matrix A represents the transmission between the transmitting signals for test and the receivers, and may be expressed as: [see Matrix A]… where Axy  represents an amplitude shift between a yth testing antenna and an xth receiver…γ_xy represents a phase shift between a signal received by the xth receiver and a signal received by a first receiver when the yth testing antenna is used as a transmitting source…φ_(1,y) represents a phase shift between a transmitting signal of the yth testing antenna and a signal received by the first receiver..”)) and are delayed such that the signal intended for a specific antenna of the device under test is received only at said specific antenna and cancelled out at the remaining antennas of the device under test (Qi et al., Fig. 4-6: “throughput testing signals” S1, S2,…SN are only received by respective corresponding DUT antennas R1, R2,…,RN where the relative time shift between the at least two digital channel signals introduced by ROTH’s teaching would further cancel or result in a zero “AC signal strength” when combined).
Qi et al. in view of ROTH further in view of West does not teach:
“a phase shifting unit and an attenuator or amplifier unit and a signal delay unit” and
wherein the relative delay of each signal is further determined by varying the relative delay for each signal based on feedback of a measurement result of the at least two antennas of the device under test”.
On the other hand, in the same field of endeavor (Fig. 1: An antenna array calibration system) Haddad et al. discloses: 
 “wherein the relative delay of each signal is further determined by varying the relative delay for each signal based on feedback of a measurement result of the at least two antennas of the device under test” (Fig. 8, 9B, 11, 14, Para. [0091]: “the system calibrates each antenna path one at a time using reference and feedback data captures in order to determine phase and delay differences between paths, and adjusts time delay [the relative time delay] and phase differences to the baseband and/or RF paths [of each signal] to calibrate each path to have equal or close to equal phase and time delay”. That is, each transmitted BB or RF signal having initial time delay are adjusted based on feedback data of the measurements from a group of receiver antennas (antennas of the device under test)) and the transmitting antennas group (e.g. Fig. 10: Ant. Group -1005) is connected to:
“a phase shifting unit (Fig. 14, Para. [0097]: elements 1420 – phase adjusters) and an attenuator or amplifier unit (Fig. 4, 9B: “XCVR” connected amplifier “PA”) and a signal delay unit (Fig. 14, Para. [0097]: elements 1425 - delay adjusters)”.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the relative delay of “the transmitting signals for test” in Qi et al. in view of ROTH further in view of West’s invention can further be adjusted based of feedback measurements results of receiver antennas and include a phase shifting unit, an amplifier unit and a signal delay unit as taught by Haddad et al., where doing so would (Haddad 

Regarding Claim 14, Qi et al. in view of ROTH further in view of West still further in view of Haddad et al. discloses all as applied to claim 11 above, where ROTH further teaches;
 wherein the delay is in the range of 0 to 0.5ns (Para. [0018]: “the at least two digital channel signals have a time shift relative to each other that is zero or an integer multiple of the signal period duration”).

Regarding Claim 15, Qi et al. in view of ROTH further in view of West still further in view of Haddad et al. discloses all as applied to claim 11 above, where Qi et al. further teaches; 
wherein the method further comprises the step of:
increasing the number of delayed signals until a predefined signal compensation is reached (Para. [0079]: “a matrix having A_Iso greater than a preset isolation degree threshold (which may be determined according to practical requirements, for example, 6 dB) may be used as the "suitable" matrix”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414.  The examiner can normally be reached on 9:30am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/            Examiner, Art Unit 2633
/SAM K AHN/            Supervisory Patent Examiner, Art Unit 2633